ON PETITION EOR REHEARING.
SULLIVAN, J.
A petition for rehearing has been filed in this case, and one point of contention therein is that there was no cross-complaint filed in the case. We are unable to agree with their contention. The answer is entitled, “Answer and Cross-complaint.” While the answer and cross-complaint is contained in one instrument, we find the following in the tenth paragraph of the complaint; “And further *107answering by way of cross-complaint against the plaintiff and each and all of the defendants hereto, the said John W. Givens alleges as follows, to wit.” Then follows a statement of a cause of action arising on a promissory note given by the other defendants, Smith and wife, for the sum of $3,241.60, and secured by mortgage on at least a part of the real estate described in the complaint; and said defendant Givens in said cross-complaint prays for judgment against the defendants Smith and wife for said sum and the foreclosure of his mortgage, and that the defendants and all persons claiming under them or either of them may be barred and foreclosed of all rights or equity of redemption in said premises or any part thereof.
While it may not be a good practice to embody in the same instrument-an answer and a cross-complaint, we know of no provision of the statute prohibiting that method of pleading, and it is clear to us that a cross-complaint is pleaded in this action which was not answered.
The next contention of counsel in the petition for a rehearing is that the judgment could not be sustained for the reason that it was not properly entered, in that it was not a judgment rendered during the trial of the main cause, but a separate and distinct judgment rendered after the default of the plaintiff had been entered for not answering the cross-complaint. While it might have been better to have entered a judgment covering the entire case made by the complaint, answer and cross-complaint, we know of no reason why a defendant who files a cross-complaint and asks therein distinct and separate relief should not be entitled to a judgment in his favor on cross-complaint, provided the plaintiff fails to answer the cross-complaint.. The plaintiff no doubt has a right to have a judgment entered in the main action, and the trial court has the authority to enter such judgment as may be right in the premises.
For the reasons above stated, a rehearing is denied.
Stockslager, C. J., and Ailshie, J., concur.